 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARON LUCIEN,                                       No. 2:16-cv-2595 WBS DB P
12                        Plaintiff,
13            v.                                          ORDER
14    WOODEN,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. On September 12, 2018, defendant filed a motion to compel plaintiff to

19   respond to interrogatories and a request for production of documents. Defendant argues that

20   plaintiff has failed to serve any response to that discovery. (ECF No. 32.) When plaintiff had not

21   filed a timely opposition to the motion, the court issued an order on October 19, 2018 requiring

22   plaintiff to file an opposition within ten days. Plaintiff was advised that if he failed to file an

23   opposition, the court would assume he does not oppose the motion and would grant it. (ECF No.

24   34.)

25           Those ten days have passed and plaintiff has not filed an opposition to the motion to

26   compel or otherwise responded to the court’s October 19 order.

27           Accordingly, IT IS HEREBY ORDERED as follows:

28           1. Defendant’s September 12, 2018 Motion to Compel (ECF No. 32) is granted; and
                                                         1
 1            2. Within twenty days of the filed date of this order, plaintiff shall submit responses to

 2                 defendant’s First Set of Interrogatories and First Request for Production of

 3                 Documents. If plaintiff fails to do so, this court may recommend dismissal of this

 4                 action for plaintiff’s failure to comply with court orders. See E.D. Cal. R. 110; Fed. R.

 5                 Civ. P. 41.

 6   Dated: November 9, 2018

 7

 8

 9

10

11

12

13

14

15   DLB:9
     DB/prisoner-civil rights/luci2595.mtc
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
